Citation Nr: 0816585	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression and bipolar 
disorder, claimed as secondary to service-connected residuals 
of fractured left tibia and fibula.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1973.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
that, in part, denied service connection for a nervous 
condition and denied entitlement to TDIU benefits.  The 
veteran timely appealed.

In July 2006, the veteran testified during a hearing before 
the undersigned at the RO.

In November 2006, the Board remanded the matters for 
additional development.  The Board also noted that the 
veteran raised an increased rating claim for his service-
connected residuals of fractured left tibia and fibula in 
April 2006.  As that issue has not been adjudicated, it is 
again referred to the RO for appropriate action.  

The issue of a TDI U rating is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

An acquired psychiatric disability, to include depression and 
bipolar disorder, was first demonstrated many years after 
service and is not related to a disease or injury during 
active service, and is not due to or aggravated by a service-
connected disability.


CONCLUSIONS OF LAW

The criteria for service connection for an acquired 
psychiatric disability, to include depression and bipolar 
disorder, claimed as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2003 and November 2006 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the November 2006 letter, the RO notified the veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  


The Board also finds that the duty to assist has been 
fulfilled.  There is no indication that any additional action 
is needed to comply with the duty to assist the veteran.  The 
RO or AMC has obtained copies of the service medical records 
and outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.

While the Social Security Administration has not been able to 
locate the veteran's records, the Board notes that the 
veteran previously submitted Social Security documents, dated 
in March 2005, included both his primary and secondary 
diagnoses.  Given the nature of the issues under 
consideration, the evidence already of record, and the basis 
for the denial, as indicated below, the Board finds that such 
records are not dispositive of the appeal.  Hence, their 
omission does not prejudice the veteran.  The Board also 
notes that the veteran has been given opportunities to submit 
and/or identify evidence to support his claims.   

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may be presumed for certain 
chronic diseases, such as psychoses, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2007).

The veteran's main contention is that service connection is 
warranted on the basis that his acquired psychiatric 
disability, to include depression and bipolar disorder, was 
caused or aggravated by his service-connected residuals of 
fractured left tibia and fibula.  Service connection is 
available on a secondary basis for disability that is 
proximately due to a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  The regulation has been interpreted as 
permitting secondary service connection where a service 
connected disability aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App.  439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

In this case, service medical records contain neither 
manifestations nor complaints, nor findings of either 
depression or a psychiatric disability.  Private medical 
records first show findings suggestive of anxiety many years 
post-service in 1999.

The report of a VA mental health evaluation in February 2003 
reflects no prior psychiatric hospitalization, and Axis I 
diagnoses of benzodiazepine dependence and panic disorder 
with agoraphobia.

During a July 2003 VA examination, the veteran complained of 
anxiety, depression, panic attack, social inability, 
paranoia, self-consciousness, and fear of running out of 
medication.  The veteran explained that he was dependent on 
his medication, and became extremely panicky and self-
conscious about his limp without it.  The diagnosis on Axis I 
was mixed anxiety depressive disorder.  Based on a review of 
the record and interview with the veteran, the examiner 
opined that the veteran's depression was less likely than not 
to be related to military service.

In December 2003, a VA physician reviewed the veteran's 
claims file and the report of the July 2003 VA examination.  
The VA physician noted that a thorough examination had been 
conducted.  Because there was no mention made of the 
veteran's lower leg conditions during that examination, the 
physician opined that it was less likely than not that the 
veteran's depression and anxiety were due to or aggravated by 
his service-connected residuals of fractured left tibia and 
fibula.
 
In May 2004, the veteran's treating psychiatrist, Shahid 
Ahmad, M.D., noted that the veteran first was evaluated at 
the Community Counseling Centers of Chicago in June 2003.  
The initial assessments were anxiety disorder, depressive 
disorder, and benzodiazepine dependence.  The veteran's 
current diagnoses are bipolar disorder and anxiety disorder.  
While noting that it was impossible to comment with any 
certainty on the veteran's mental status prior to his 
treatment in 2003, Dr. Ahmad opined that it appeared at least 
as likely as not that the veteran's emotional/psychiatric 
problems might have been triggered by the traumatic events of 
1973 (his breakup with fiancée and subsequent motor vehicle 
accident).  No rationale was provided.  The opinion was based 
on information obtained from the veteran and his sister, and 
from a licensed social worker at the Community Counseling 
Centers of Chicago.

In July 2006, the veteran testified that he became depressed 
because he no longer could do the things he used to do, as a 
result of his service-connected residuals of fractured left 
tibia and fibula.  He also testified that he first started 
receiving treatment for depression around the time that he 
stopped drinking alcohol in or about 1983, and that he then 
became self-conscious about his limp.

In May 2007, another VA physician reviewed the veteran's 
claims file and the VA examinations of record.  The physician 
noted the December 2003 opinion, and also opined that the 
veteran's depression was not at least as likely as not due to 
or aggravated by his service-connected disability.

The Board finds the VA physicians' opinions in December 2003 
and May 2007 to be more persuasive than Dr. Ahmed's opinion.  
For one thing, Dr. Ahmed's opinion appears to be speculative 
in nature.  An opinion based on speculation is insufficient 
to establish service connection.  Bostain v. West, 11 Vet. 
App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  
Moreover, there is no indication that Dr. Ahmed even reviewed 
the veteran's claims file or his service medical records.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S. Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given); see also Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (essentially provide that opinions which appear to 
have been based entirely on the history provided by the 
veteran, and not supported by the objective evidence of 
record, carry little probative weight.)

The VA physicians provided a rationale, based on an accurate 
reading of the record, for the conclusion that it was less 
likely than not that an acquired psychiatric disability was 
due to or aggravated by his service-connected residuals of 
fractured left tibia and fibula.  The VA opinions are 
therefore more probative.

While the veteran is competent to offer statements of first-
hand knowledge that he suffered depression and became self-
conscious about his limp when he stopped drinking, as a lay 
person he is not competent to render a probative opinion on a 
medical matter, such as the onset of depression or of medical 
diagnosis or causation.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In fact, the veteran's testimony is outweighed by the lack of 
reference to his lower leg conditions during the rather 
thorough July 2003 VA examination, as mentioned by the 
December 2003 physician.

Here, the competent evidence weighs against a finding that 
the veteran's acquired psychiatric disability, to include 
depression and bipolar disorder, is proximately due to or the 
result of service-connected residuals of fractured left tibia 
and fibula, or that the veteran's acquired psychiatric 
disability was aggravated by his service-connected 
disability.

Nor is there competent medical evidence showing 
manifestations of an acquired psychiatric disability, to 
include depression and bipolar disorder, to a degree of 
10 percent within one year from the date of termination of 
active service.  Paulson v. Brown, 7 Vet. App. 466 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran may have had a long history of anxiety and 
depression, the record does not document any psychosis within 
one year of service.

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection.

Inasmuch as the preponderance of the evidence is against the 
claim for service connection, reasonable doubt does not arise 
and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disability, to 
include depression and bipolar disorder, claimed as secondary 
to service-connected residuals of fractured left tibia and 
fibula, is denied.


REMAND

The veteran claims that his service-connected disabilities 
prevent him from obtaining and engaging in a substantial 
gainful occupation.  The veteran's service-connected 
disabilities include residuals of a fracture of the left 
tibia and fibula, rated 30 percent disabling; left hip, 
degenerative joint disease associated with residuals, 
fracture left tibia and fibula, rated 10 percent disabling; 
and lumbar strain associated with residuals, fracture left 
tibia and fibula, rated 10 percent disabling; and residuals, 
fracture right fibula, rated 0 percent disabling.

While there are opinions which speak to the individual impact 
a service-connected disability has on the veteran's 
employability, the medical evidence of record does not 
address the combination of these disabilities on the 
veteran's ability to secure or follow a substantially gainful 
occupation.  This is necessary in order for the Board to 
adjudicate this claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim 
for a TDIU rating; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim.  
*	advises him of the criteria for 
establishing a TDIU rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating he is 
unable to secure or following a 
substantially gainful occupation due 
to his service-connected 
disabilities;  

2.  Arrange for a VA examiner to review 
the claims folder and offer an opinion as 
to whether it is at least as likely as 
not that the veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected residuals of a fracture of the 
left tibia and fibula; left hip, 
degenerative joint disease associated 
with residuals, fracture left tibia and 
fibula; lumbar strain associated with 
residuals, fracture left tibia and 
fibula; and/or residuals, fracture right 
fibula,

The examiner should specifically state 
whether the combination of his service-
connected disabilities precludes the 
veteran from securing or following a 
substantially gainful occupation.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  In this regard, the examiner 
should clearly identify all impairment 
caused by the service-connected 
disabilities.  

If the examiner finds that another 
objective examination is necessary in 
order to fully respond to this inquiry, 
then one should be arranged and all 
necessary tests should be accomplished.  
The claims folder must be reviewed in 
conjunction with any 
examination/opinion(s) conducted.  


3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


